PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lemcoff et al.
Application No. 15/769,398
Filed: 19 Apr 2018
For: DICYCLOPENTADIENE DERIVATIVES AND POLYMERS THEREOF

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed March 17, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of James P. Zeller appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed January 6, 2021. The issue fee was timely paid on January 7, 2021.  Accordingly, the application became abandoned on 
January 8, 2021.  

A review of the record indicates the request under 37 CFR 1.48 has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a).  While a corrected filing receipt and Notice of Acceptance under 37 CFR 1.48 was mailed on January 13, 2021, it was mailed prematurely.  With the filing of the petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2) and a Request for Continued Examination under 37 CFR 1.114, along with a petition under 37 CFR 1.137(a) filed on  March 17, 2021, the request under 37 CFR 1.48, filed on January 11, 2021, became grantable and is accepted nunc pro tunc. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Oath or Declaration for joint inventor N. Gabriel Lemcoff, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay. 



Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions